Case 1:21-cv-00509-JHR-SCY Document 1-2 Filed 06/02/21 Page 1 of 4

FILED 1st JUDICIAL DISTRICT COURT

Santa Fe County

4/12/2021 1:26 PM

STATE OF NEW MEXICO KATHLEEN VIGIL CLERK OF THE COURT

COUNTY OF SANTA FE Liliana Villalobos
FIRST JUDICIAL DISTRICT COURT
ELISABETH BERNHARD,
Plaintiff,
Case assigned to Biedscheid, Bryan
V. CASE NO.D-101-CV-2021-00795

MEOW WOLF, INC., and
MEOW WOLF SANTA FE LLC,

Defendants.

COMPLAINT FOR PERSONAL INJURIES
COMES NOW Plaintiff Elisabeth Bernhard, by and through her attorneys, Hunt Law
Firm (Lee R. Hunt and Aimee Bevan), and for her causes of action against Defendant Meow

Wolf, Inc. states as follows:

The Parties
1. Plaintiff Elisabeth Bernhard is a resident of Kaisheim, Germany.
2. Defendant Meow Wolf, Inc. is a foreign corporation with its principal place of

business in Santa Fe, Santa Fe County, New Mexico, and, at all times material herein owned,
operated, and/or managed the Meow Wolf House of Eternal Return located at 1352 Rufina
Circle, Santa Fe, Santa Fe County, New Mexico. Meow Wolf, Inc.’s statutory agent for service
of process, Cogency Global Inc., has a physical address of 1012 Marquez Place, Suite 106B,
Santa Fe, New Mexico, 87505.

3. Defendant Meow Wolf Santa Fe, LLC, is a domestic corporation with its principal
place of business in Santa Fe, Santa Fe County, New Mexico, and, at all times material herein

owned, operated, and/or managed the Meow Wolf House of Eternal Return located at 1352
Case 1:21-cv-00509-JHR-SCY Document 1-2 Filed 06/02/21 Page 2 of 4

Rufina Circle, Santa Fe, Santa Fe County, New Mexico. Meow Wolf Santa Fe, LLC’s statutory
agent for service of process, Vincent Kadlubek, has a physical address of 1050 Old Pecos Trail,
Santa Fe, New Mexico, 87505.

4. All acts and omissions complained of herein occurred in Santa Fe County, New

Mexico.
Jurisdiction and Venue

5. Venue and jurisdiction are proper in this Court pursuant to NMSA 1978, § 38-3-
1(A) & (F) and upon Article VI, Section 13 of the New Mexico Constitution.

Factual Allegations

6. On April 28, 2018, Plaintiff Elisabeth Bernhard and her husband traveled to the
United States for a month-long vacation. The trip included a visit with their daughter who
resided in Albuquerque, New Mexico.

7. On May 18, 2018, Plaintiff Elisabeth Bernhard and her family visited the Meow
Wolf House of Eternal Return art and entertainment exhibit in Santa Fe, New Mexico.

8. Portions of the House of Eternal Return exhibit have low lighting or are
intentionally dark. While in a darkened area of the exhibit, Plaintiff Elisabeth Bernhard stepped
down onto what she thought was a staircase leading to the lower level of the exhibit, but was
actually a vertical ladder. Plaintiff fell into the ladder hole.

9. Plaintiff Elisabeth Bernhard’s right leg became entangled in the rungs of the
ladder in the hole, twisting and stretching her knee.

10. There were no warning signs or barriers in the darkened area alerting visitors of

the hazards posed by the ladder hole.
Case 1:21-cv-00509-JHR-SCY Document 1-2 Filed 06/02/21 Page 3 of 4

11. = Asaresult of this fall, Plaintiff Elisabeth Bernhard suffered significant and
permanent damage to her right knee.

CountI
Negligence

12. Plaintiff Elisabeth Bernhard incorporates by reference all of the foregoing
allegations.

13. Defendants Meow Wolf, Inc. and Meow Wolf Santa Fe, LLC (collectively
“Meow Wolf’) had a duty to exercise ordinary care to keep its premises safe for use by visitors,
such as Plaintiff Elisabeth Bernhard.

14. Defendant Meow Wolf breached its duty of care to keep its premises safe for
visitors, including Plaintiff Elisabeth Bernhard, by failing to properly and adequately design the
exhibit to be in a safe condition. The condition and design of the exhibit, including the lack of
lighting, barriers or warning signs, created a hazardous and unsafe condition for visitors.

15. As a direct and proximate result of Defendant Meow Wolf’s breach of its duty to
exercise ordinary care to keep its premises safe for use by visitors, Plaintiff Elisabeth Bernhard
suffered serious and permanent physical injuries, incurred past and future medical expenses,
endured pain and suffering, lost wages and suffered a loss of enjoyment of life. The amount of
Plaintiff Elisabeth Bernhard’s damages will be shown at trial.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff Elisabeth Bernhard prays that Judgment be entered in her favor

and against Defendant Meow Wolf, Inc., and Defendant Meow Wolf Santa Fe LLC, in an
Case 1:21-cv-00509-JHR-SCY Document 1-2 Filed 06/02/21 Page 4 of 4

amount to be proven at the time of trial, for compensatory damages, costs, interest, and for such

other and further relief as the Court deems just and proper.

Respectfully submitted,
HUNT LAW FIRM

By: /s/Lee R. Hunt _

Lee R. Hunt

Aimee Bevan

518 Old Santa Fe Trail, #501
Santa Fe, NM 87505

P: (505) 954-4868

F: (505) 819-0022
leo@huntlaw.com
aimee@huntlaw com
Attorneys for Plaintiff

 

 
